Citation Nr: 1234083	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cardiac disorder, to include hypertension. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1992. 

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which found new and material evidence had not been submitted to reopen the chronic cardiac disorder claim.  This decision also denied a left ear hearing loss claim, but it was unclear whether this claim was not reopened or was reopened and denied on the merits.  Regardless, in a December 2010 decision, the Board reopened both claims and remanded them to the RO for additional development.  A claim for entitlement to TDIU was also remanded by the Board at that time.

The Board notes that the RO granted entitlement to service connection for left ear hearing loss in a May 2012 rating decision and evaluated it as bilateral hearing loss with a noncompensable evaluation effective May 20, 2002.  As this is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for left ear hearing loss is no longer before the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a chronic cardiac disorder, to include hypertension.  In its December 2010 remand instructions, the Board directed the RO to arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current chronic cardiac disorder.  Specifically, the VA examiner was asked to express an opinion as to whether it was at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service or as a result of a service-connected disability, to include posttraumatic stress disorder (PTSD). (Emphasis added).  Any opinion expressed was directed to be accompanied by a complete rationale. 

Pursuant to the Board's December 2010 remand instructions, the Veteran was afforded a VA heart examination in January 2011, at which time he was diagnosed as having essential hypertension and hypertensive heart disease.  The examiner opined that the Veteran's hypertension was "less likely as not a result of his military service" because he was diagnosed with hypertension after he left the military.  The examiner further opined that the Veteran's hypertensive heart disease was "less likely as not a result of his military service," and rather that it was "most likely a result of his history of hypertension, which was diagnosed after he left the military."  Finally, the examiner opined that the Veteran's hypertension and hypertensive heart disease were "less likely as not a result of his PTSD."  With respect to a previous physician's opinion that the Veteran's heart disease was as likely as not service related, the January 2011 VA examiner indicated that he could not comment on it without resorting to speculation.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 4.2  (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board concludes that the January 2011 VA opinion is inadequate in several respects.

First, the Board's December 2010 remand instructions explicitly instructed the examiner to express an opinion as to whether it was at least as likely as not (50 percent probability or more) that any diagnosed cardiac disability was "incurred or aggravated as a result of the Veteran's military service or as a result of a service-connected disability."  (Emphasis added).  However, as discussed in the Veteran's August 2012 Appellate Brief, the January 2011 VA examiner did not provide an opinion as to aggravation as it related to any of the Veteran's service-connected disabilities.  As such, the Board finds that its remand orders were not complied with.  See Stegall, supra.

Next, the Board emphasizes that its December 2010 remand instructions explicitly informed the examiner that, "Any opinion expressed must be accompanied by a complete rationale."  However, the Veteran's opinions as to the probable etiology of the Veteran's hypertensive heart disease and the lack of a causal relationship between the Veteran's PTSD and his hypertension and hypertensive heart disease were not accompanied by any rationale for these conclusions.  As such, the Board again finds that its remand orders were not complied with.  See Stegall, supra.

Finally, the January 2011 VA examiner indicated that he could not comment on a previous physician's opinion that the Veteran's hypertensive heart disease was as likely as not service related without resorting to speculation.  The Board notes that if the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must then indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  As such, the Board finds that the January 2011 VA heart examination is inadequate.  See Barr, supra.  

For these reasons, this case must be remanded to obtain an adequate VA examination that complies with the Board's December 2011 remand instructions. 

Since a favorable decision on the issue concerning service connection for a chronic cardiac disorder would have an impact as to the resolution of the claim concerning entitlement to a TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will defer appellate consideration of the claim for entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature and probable etiology of any current cardiac disorders found, to include hypertension and hypertensive heart disease.  The Veteran's VA claims file and any relevant records in the Virtual VA system should be returned to the VA physician who authored the January 2011 VA heart examination report. If that physician is no longer employed with VA or is otherwise unavailable, then the Veteran's complete VA claims file and any relevant records in the Virtual VA system should be forwarded to another appropriate VA physician who must provide the requested opinions.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the claims file and Virtual VA system, the service and post-service treatment records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any cardiac disorders found, to include hypertension and hypertensive heart disease, were caused or aggravated by his military service or by any service-connected disability, to include PTSD.  By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


